Citation Nr: 1510995	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  05-14 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Jan Dils, Esquire


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1976 to August 1980.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2010, the Board inferred the issue of entitlement to a TDIU and remanded the case.  In March 2012, the Board remanded the case for further evidentiary development.  The claim was then denied in a supplemental statement of the case, and the case is again before the Board for further appellate proceedings. 

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.  

The Veteran was scheduled for a Board hearing in September 2010; however, he failed to appear for the scheduled Board hearing.  Therefore, the request is considered withdrawn.

The issues of (a) whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder, to include agoraphobia, (b) entitlement to compensation under 38 U.S.C.A. § 1151 for a heart disorder, and (c) entitlement to an earlier effective date for the grant of service connection for coronary artery disease, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2012 Veteran statement; June 2010 Report of General Information; December 2010 Report of General Information.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

As noted above, the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder, to include agoraphobia, has been raised by the record and is referred to the AOJ for adjudication.  See September 2012 Veteran statement.    

The Board notes that there is lay and medical evidence that tends to indicate that the Veteran's psychiatric disorder, to include agoraphobia, at least in part precludes him from working.  See April 2014 VA examination; December 1985 Social Security Administration (SSA) Decision (finding that Veteran's anxiety and drug addiction preclude him from working).  Thus, the matter of a TDIU is intertwined with the Veteran's application to reopen the previously denied claim of service connection for a psychiatric disorder, to include agoraphobia.  Accordingly, the Board remands the matter of entitlement to a TDIU, pending adjudication of the application to reopen the previously denied claim of service connection for an acquired psychiatric disorder, to include agoraphobia.  

Accordingly, the case is REMANDED for the following action:

1. After adjudication of the application to reopen the previously denied claim of service connection for an acquired psychiatric disorder, to include agoraphobia, which is referred to the AOJ and which is intertwined with the matter of entitlement to a TDIU, complete any development deemed necessary to adjudicate the matter of a TDIU.

If necessary, schedule the Veteran for VA general medical examination regarding TDIU to assess the impact of the Veteran's service-connected disabilities on his ability to perform physical and mental tasks in a work-like setting.  

2. Afterwards, adjudicate the matter of a TDIU and furnish the Veteran and his attorney a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







